Citation Nr: 0209527	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
December 1987.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the appeal process, the veteran changed his residence 
and the RO in Reno, Nevada, has assumed jurisdiction of his 
claim.

The Board notes that in his substantive appeal, VA Form 9, 
received in May 1998, the veteran indicated that he desired 
to attend a hearing before a hearing officer at the RO.  The 
veteran was notified by letter dated in June 1999, of the 
time and place of the hearing.  However, the veteran failed 
to appear for the hearing.  In correspondence received in 
September 1999, the veteran requested that a hearing be 
rescheduled.  By letter dated in January 2000, the veteran 
was notified of the time and place of the scheduled hearing.  
However, he failed to appear for the scheduled hearing.  Good 
cause having not been shown for his failure to report, the 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(b) & (d) (2001).  

By rating decision dated in July 1988, the RO granted service 
connection for a seizure disorder.  A zero percent disability 
evaluation was assigned.  In an October 1994 rating decision, 
the RO increased the evaluation for a seizure disorder to 20 
percent.  In November 1997, the RO proposed to reduce the 
disability evaluation to 10 percent, and implemented the 
reduction by rating decision dated in February 1998.  


FINDING OF FACT

The evidence at the time of the February 1998 rating decision 
did not demonstrate improvement in the veteran's seizure 
disorder.  




CONCLUSION OF LAW

Restoration of the 20 percent disability evaluation for a 
seizure disorder is warranted.  38 U.S.C.A. §§ 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.344 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect that the veteran was 
physically discharged from service as a result of a seizure 
disorder.  The Physical Evaluation Board report notes that he 
had had a single seizure.  

Service connection was established in July 1988 and a zero 
percent disability evaluation was assigned.  The rating 
decision notes that the seizure disorder was by history.  

In his January 1994 claim, the veteran reported that he had 
had a seizure in January 1994.  

Private treatment records from S. E. Hospital, dated in 
January 1994, reflect that the veteran presented at the 
emergency room after apparently having had a witnessed 
seizure.  The existence of an eyewitness was noted.  At 
presentation, he was awake and oriented.  The report of 
examination notes that he did not know exactly what had 
happened or how he had gotten to the hospital.  He reported a 
history of a seizure during service, stating that he had had 
no problems since that time.  

Physical examination revealed that the veteran was alert and 
in acute distress.  His vital signs were stable.  His pupils 
were equal and reactive to light.  The fundus was benign.  
There were no focal neurological deficits.  The records 
reflect that the veteran was observed in the emergency room 
for over two hours without further seizures.  

VA outpatient treatment records dated in June and July 1994, 
note that the veteran's last seizure was in January 1994.  
The records reflect that CT (computed tomography) scan in 
February 1994 was negative.  He complained of episodes of 
confusion with complete loss of consciousness lasting for two 
to three minutes.  The episodes were noted to occur once 
every two to three months.  A positive aura and possible 
lightheadedness were noted.  The veteran reported that 
following a seizure he was able to return to his work but 
felt fatigued.  The assessment was complex partial seizures 
with secondary "gen." memory loss.  

On VA examination in August 1994, the veteran reported a 
history of a toniclonic seizure in 1987, and another in 1994, 
with unconsciousness and convulsions.  On examination, he was 
alert and well-oriented times three.  His memory and 
calculation were normal.  There was no weakness.  He was able 
to ambulate on toes, heels, and heel-to-toes.  Sensory status 
was intact to all modalities.  Deep tendon reflexes were 
equal and active, bilaterally.  No pathologic reflexes were 
noted.  Cranial nerves were within normal limits.  
Coordination was within normal limits.  The diagnosis was 
history of two toniclonic seizures.

In a statement received in September 1994, Mr. K. stated that 
the veteran had fallen down in a store, and was shaking with 
blood coming from his mouth.  He stated that he had called 
for an ambulance and that the veteran was held down and 
braced.  

In a statement in support of the claim, received in September 
1994, the veteran stated that he lived alone.  He indicated 
that witnesses to his seizure episodes were unavailable.  He 
reported that "tremors" lead to confusion and seizures.  He 
indicated that with the onset of a seizure, he sat or lay 
down quickly.  He stated that he had seizures about every 
other month and was taking medication three times per day.  

By rating decision dated in October 1994, the RO increased 
the evaluation for the veteran's seizure disorder to 20 
percent.  The decision notes that the veteran had had a 
documented seizure in January 1994, based on emergency room 
treatment records.  


The veteran failed to report for a scheduled VA examination 
in July 1997.  

In a letter dated on August 14, 1997, the RO provided the 
veteran the regulatory criteria of 38 C.F.R. § 3.655 
addressing the consequences of a failure to report for a 
scheduled VA examination.  The RO advised that he had 60 days 
from the date of the letter to respond.  

In an August 1997 rating decision, the RO noted that the 
veteran had failed to report for a scheduled VA examination.  
The decision states that the evidence of record was 
insufficient to support a compensable evaluation for a 
seizure disorder.  

An August 1997 report of contact notes that the veteran 
advised that he had failed to report for the scheduled VA 
examinations due to personal problems.  He requested that he 
be rescheduled for an examination.  

The veteran reported for a scheduled VA examination in 
November 1997.  He reported a history of seizure since 1989, 
with recurring seizures in 1991, with tongue biting but no 
incontinence.  A reported seizure in 1994/1995 was noted to 
be light, with disorientation lasting seconds.  On physical 
examination he was noted to be alert and oriented.  
Calculation, general knowledge and memory were intact.  Motor 
and sensory examination, reflexes, and coordination were 
normal.  The diagnosis was seizure disorder, complex partial 
in nature.  The report of examination notes that he was 
taking Dilantin.  A CT scan and an EEG were noted to be 
normal.  

By rating decision dated in November 1997, the RO proposed to 
reduce the disability evaluation for a seizure disorder to 10 
percent.  The decision notes, inter alia, that the seizure 
were transient, lasting only a few seconds.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the November 1997 and February 1998 rating decisions of the 
disposition of the claim.  He was further notified of this 
information in the April 1998 statement of the case and in 
the April 1999 and April 2002 supplemental statements of the 
case.  The Board concludes that the discussions in the 
November 1997 and February 1998 rating decisions and in the 
statement and supplemental statements of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim.  In addition, by 
letters dated in October 1996, July 1997, August 1997, and 
July 2002, the veteran was advised of the procedures by which 
to submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, __ 
Vet.App. __, __ No. 01-997, slip op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  However, he failed to scheduled for 
scheduled hearings in June 1999 and January 2000.  The duty 
to assist is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  There are VA examinations and 
opinions of record, as well as VA and private treatment 
records.  38 C.F.R. § 3.326(b).  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  



Legal Criteria and Analysis

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (2001) to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  The provisions of 38 C.F.R. § 3.344(c) (2001) 
establish that there must be improvement before an evaluation 
is reduced.  The Court has restored evaluations when VA has 
failed to consider whether there is improvement.

A claimant is required to report for scheduled VA medical 
reexamination, to include periods of hospital observation, 
whenever VA determines there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2001).  When continued entitlement to a 
benefit cannot be confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, VA shall rate original 
compensation claims based on the evidence of record and deny 
any other original claim, reopened claim or claim for an 
increased rating.  38 C.F.R. § 3.655(b) (2001).  The current 
claim on appeal, which involves restoration of a 20 percent 
rating for a service-connected seizure disorder is not an 
original compensation claim for purposes of 38 C.F.R. § 
3.655(b) (2001).

The veteran failed to report for a scheduled VA examination 
in July 1997.  After having been advised of the consequences 
for his failure to report for a scheduled VA examination, he 
requested a VA examination within the proscribed time limit.  
In November 1997, he underwent VA examination and the report 
of examination is of record.  Thus, the Board finds that the 
veteran reported for VA examination in association with his 
claim.  

As to restoration, the Board notes that the veteran's 20 
percent evaluation had not been in effect for five years or 
more.  Given this fact, the Board finds that 38 C.F.R. 
§ 3.344(a) (2001), is not applicable to the instant appeal.  
As noted above, in October 1994, the disability evaluation 
for the veteran's seizure disorder was increased from 0 
percent to 20 percent effective January 29, 1994.  The RO 
proposed a reduction in the disability evaluation in a 
November 1997 rating decision, and implemented the reduction 
by rating decision dated in February 1998, effective May 1, 
1998.  The rating decisions failed to identify any 
improvement in the veteran's seizure disorder.  

In this case, the RO was required to base a reduction on a 
finding of improvement in the disability.  The Board again 
notes that the November 1997 proposal and February 1998 
rating decision implementing the reduction, fail to address 
the issue of improvement.  While the decisions cite the fact 
that the veteran's seizures were transient and lasted only a 
few seconds, such is not tantamount to improvement.  
Similarly, the mere fact that the veteran takes Dilantin to 
stabilize his seizure disorder does not support a finding 
that the veteran's seizure disorder has improved.  While the 
veteran has not submitted additional lay witness evidence as 
to the frequency of his seizures, standing alone, this fact 
is insufficient to warrant a reduction.  The Board notes that 
the 1997 VA examination is a model of an inadequate 
examination.  The record fails to record any frequency.  
Stated differently, an outside observer would be unable to 
determine the severity of the seizure disorder; this does not 
equate to evidence of improvement.  Since the RO elected to 
reduce as of May 1, 1998, the Board shall not consider any 
subsequently obtained evidence.  The decision to reduce must 
be based on the record at the time of the reduction.  
Subsequently developed evidence cannot make right that which 
is already wrong. 

The Board concludes that the reduction of the disability 
evaluation assigned for the veteran's seizure disorder was 
not warranted.  Prior to the reduction, the evidence showed 
that the veteran had had a seizure in 1989 and 1994.  

The Board is of the view that the findings shown on 
examination in November 1997 do not demonstrate improvement 
in the veteran's seizure disorder such as would be 
contemplated under the provisions of 38 C.F.R. § 3.344(c) 
(2001).  See Brown.  The Board is simply unable to conclude, 
based on the evidence, that the record sufficiently reflected 
improvement warranting a reduction.  Absent evidence of 
improvement in this case, the Board is required to restore 
the veteran's 20 percent evaluation for a seizure disorder.  


ORDER

Restoration of the 20 percent evaluation for a seizure 
disorder, is granted, subject to regulations that control the 
payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

